Citation Nr: 1754330	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  04-43 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an eye disability claimed as swollen eyes, to include nuclear sclerotic cataracts, blepharitis, dry eyes, and lower eyelid bags, due to exposure to ionizing radiation.

2.  Entitlement to service connection for a skin disability, to include seborrheic dermatitis, rosacea, and a painful lump on the upper chest, due to exposure to ionizing radiation.

3.  Entitlement to service connection for hair loss, to include male pattern alopecia and loss of hair on legs, due to exposure to ionizing radiation.

4.  Entitlement to service connection for a disability manifested by pain and tightness in the head and neck, to include tension headaches, cervicogenic headaches, an intervertebral disc syndrome, cervical spondylosis, and cervical spine degenerative arthritis, due to exposure to ionizing radiation.

5.  Entitlement to service connection for a right upper extremity disorder, to include cervical radiculopathy and carpal tunnel disorder, due to exposure to ionizing radiation.

6.  Entitlement to service connection for bilateral leg numbness, to include radiculopathy, due to exposure to ionizing radiation.

7.  Entitlement to service connection for bilateral foot and toe numbness and swelling, due to exposure to ionizing radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The appellant served on active duty from May 1956 to May 1958.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In September 2005, a Travel Board hearing was held before a Veterans Law Judge who is no longer with the Board; a transcript of that hearing is associated with the record.  By March 2012 correspondence, the Veteran was advised of his right to request a new hearing before a different Veterans Law Judge, however, he did not respond, and it is assumed that he does not desire another hearing.  

In February 2006, November 2009, May 2012, November 2015, and August 2016, these matters were remanded for additional development.

The Board previously referred the issue of entitlement to special monthly compensation based on the need for regular aid and attendance (see August 2003 treating nurse's statement); the issues of entitlement to service connection for a right knee disability (see November 2003 notice of disagreement); left shoulder and bilateral buttock disabilities (see September 2005 Board hearing testimony); and a psychiatric disability, allergic rhinitis, and a low back disability (see April 2015 statement); and entitlement to compensation under 38 U.S.C. § 1151 (2012) for a disability manifested by urinary frequency.  The Board does not have jurisdiction over these issues, and they are again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. 19.9(b) (2017).  The Veteran also listed numerous complaints and problems in a December 2012 statement.  The statement is not clear as to what disabilities he seeks to have service-connected and does not clearly describe a theory of entitlement to service connection for such disabilities.  The Veteran is informed that if he wishes to submit a claim of entitlement to service connection for additional disabilities, he should submit this claim on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has various disabilities which were caused by exposure to ionizing radiation during his military service.  At a September 2005 Board hearing, the Veteran stated that he was involved with nuclear testing in the desert in service.  He stated that he saw the mushroom cloud from a nuclear blast that was above ground.

A March 2007 letter from the Defense Threat Reduction Agency stated that the Veteran had been involved in Operation PLUMBBOB, the sixth in a series of atmospheric nuclear weapons test.  It stated that the Veteran had been issued two film dosimetry badges in service, and that his badge from August 23 to September 7, 1957 showed a reading of 0.000 Roentgens, and his badge from September 9 to September 19, 1957 showed a reading of 0.024 Roentgens.  This estimate, was, however, significantly revised following revisions to the procedure for estimating maximum dose estimates.  

An October 2015 letter from the Defense Threat Reduction Agency stated that the expedited processing of radiation dose assessment allowed for the assignment of much higher dose estimates than were previously given, providing maximum benefit of the doubt to the veteran, based on worst-case parameters and assumptions.  It stated that the Veteran's radiation exposure during Operation PLUMBBOB could not have exceeded 16 rem for external gamma dose and 0.5 rem for external neutron dose.

The Board therefore concedes that the Veteran is a radiation-exposed veteran, as he has been found to have been involved in nuclear weapons testing in Nevada during his service, and a radiation dose estimate of no more than 16 rem of external gamma exposure has been provided by the Defense Threat Reduction Agency.  The Board does not, however, find that all procedures in 38 C.F.R. § 3.311 (2017) have been followed, and these issues are remanded for this development to be completed prior to adjudication.

Although the issues on appeal do not include any specifically listed radiogenic diseases, pursuant to 38 C.F.R. § 3.311(b)(2)(i), the Board accepts that the Veteran is radiation-exposed and that he has cited to or submitted competent scientific or medical evidence that at least some of his current disabilities could be related to radiation exposure.  See 38 C.F.R. § 3.311(b)(4).  The Veteran has submitted articles discussing the relationship between presence at nuclear testing sites and leukemia and other cancers, and that there is an increased mortality rate among nuclear test participants.  The Veteran has also submitted May 2000 letters from Dr. H.H. stating that the Veteran had seborrheic dermatitis and that he had a history of exposure to ionizing radiation in 1957, and that his "skin problems could have been possibly caused by radiation."  Also, the April 2017 VA examiner who examined the Veteran for eye disorders wrote that the United States Centers for Disease Control and Prevention has found that it is possible to have a cutaneous radiation injury with late effects that can occur months to years after exposure.

The Board notes that while the Veteran has been diagnosed with nuclear sclerotic cataracts by the VA examiner and in his VA treatment records, he has not at any time been found to have posterior subcapsular cataracts, which are a radiogenic disease pursuant to 38 C.F.R. § 3.311 (b)(2)(xvi).

In light of the contentions presented and the provisions of 38 C.F.R. § 3.311 the Board therefore refers these issues for review by the Under Secretary for Benefits, to include requesting an advisory medical opinion from the Under Secretary for Health or outside consultant.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Pursuant to 38 C.F.R. § 3.311(b), refer these matters to the Under Secretary for Benefits for further consideration in accordance with paragraphs (c)-(e) of section 3.311.  The Under Secretary for Benefits must determine, in writing, and based on sound scientific and medical evidence, whether it is at least as likely or not, or that there is no reasonable possibility, that the appellant's claimed disabilities resulted from radiation exposure in service.  These claimed disabilities are:

* A skin disability, to include seborrheic dermatitis, rosacea, and a painful lump on the upper chest;
* An eye disability, to include nuclear sclerotic cataracts, blepharitis, dry eyes, and lower eyelid bags;
* Hair loss, to include male pattern alopecia and loss of hair on legs;
* Pain and tightness in the head and neck, to include tension headaches, cervicogenic headaches, intervertebral disc syndrome, cervical spondylosis, and cervical spine degenerative arthritis;
* A right upper extremity disorder, to include cervical radiculopathy and carpal tunnel disorder;
* Bilateral leg numbness, to include radiculopathy; and
* Bilateral foot and toe numbness and swelling.

In answering these questions the Under Secretary for Benefits should secure an opinion from an outside consultant or the Under Secretary for Health to fully address this claim.

All findings/conclusions must be presented in a memorandum containing adequate rationale for such findings.

2. The Veteran and his representative must be informed  of all findings/determination of the Under Secretary for Benefits and, in this regard, they should be provided copies of any reports, medical opinions, determinations made in connection with this referral.  The claimant must then be given an opportunity to respond.

3. Following completion of the above, the AOJ shall, in accord with 38 C.F.R. § 3.311 (b)-(f), readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, he must be provided with a supplemental statement of the case and accorded an appropriate period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





